SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForAugust, 2017 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): SABESP announces 2Q17 results São Paulo, August 14, 2017 - Companhia de Saneamento Básico do Estado de São Paulo - SABESP (B3: SBSP3; NYSE: SBS), one of the largest water and sewage services providers in the world based on the number of costumers, announces today its 2Q17 results . The Company’s operating and financial information, except when indicated otherwise is presented in Brazilian Reais, in accordance with the Brazilian Corporate Law. All comparisons in this release, unless otherwise stated, refer to the same period of 2016 . SBSP3: R$ 32.24/share SBS: US$ 10.06 (ADR1 share) Total shares: 683,509,869 Market value: R$ 22.0 billion Closing quote: 08/14/2017 Page 1 of 11 1. Financial highlights R$ million 2Q17 2Q16 Chg. (R$) % 1H17 1H16 Chg. (R$) % Gross operating revenue 2,901.6 2,723.4 178.2 6.5 5,930.9 5,294.1 636.8 12.0 Construction revenue 779.4 897.2 (117.8) (13.1) 1,502.4 1,522.4 (20.0) (1.3) COFINS and PASEP taxes (186.4) (182.0) (4.4) 2.4 (379.8) (350.1) (29.7) 8.5 () Net operating revenue 3,494.6 3,438.6 56.0 1.6 7,053.5 6,466.4 587.1 9.1 Costs and expenses (1,984.6) (1,738.0) (246.6) 14.2 (3,816.6) (3,532.3) (284.3) 8.0 Construction costs (764.2) (877.4) 113.2 (12.9) (1,471.4) (1,489.8) 18.4 (1.2) Equity result 1.6 (0.3) 1.9 (633.3) 3.5 1.8 1.7 94.4 Other operating revenue (expenses), net 12.5 16.2 (3.7) (22.8) 23.0 21.6 1.4 6.5 () Earnings before financial result, income tax and social contribution 759.9 839.1 (79.2) (9.4) 1,792.0 1,467.7 324.3 22.1 Financial result (281.2) 372.7 (653.9) (175.4) (277.4) 712.9 (990.3) (138.9) () Earnings before income tax and social contribution 478.7 1,211.8 (733.1) (60.5) 1,514.6 2,180.6 (666.0) (30.5) Income tax and social contribution (414.3) 267.4 (64.5) (508.4) (754.3) 245.9 (32.6) () Net income 331.8 797.5 (465.7) (58.4) 1,006.2 1,426.3 (420.1) (29.5) Earnings per share* (R$) 0.49 1.17 1.47 2.09 * Total shares 683,509,869 Adjusted EBITDA Reconciliation(Non-accounting measures) R$ million 2Q17 2Q16 Chg. (R$) % 1H17 1H16 Chg. (R$) % Net income 331.8 797.5 (465.7) (58.4) 1,006.2 1,426.3 (420.1) (29.5) Income tax and social contribution 146.9 414.3 (267.4) (64.5) 508.4 754.3 (245.9) (32.6) Financial result 281.2 (372.7) 653.9 (175.4) 277.4 (712.9) 990.3 (138.9) Other operating revenues (expenses), net (16.2) 3.7 (22.8) (23.0) (21.6) (1.4) 6.5 () Adjusted EBIT* 747.4 822.9 (75.5) (9.2) 1,769.0 1,446.1 322.9 22.3 Depreciation and amortization 318.0 294.2 23.8 8.1 650.0 578.8 71.2 12.3 () Adjusted EBITDA ** 1,065.4 1,117.1 (51.7) (4.6) 2,419.0 2,024.9 394.1 19.5 (%) Adjusted EBITDA margin 30.5 32.5 34.3 31.3 (*) Adjusted EBIT is net income before: (i) other operating revenues/expenses, net; (ii) financial result; and (iii) income tax and social contribution. (**) Adjusted EBITDA is net income before: (i) depreciation and amortization expenses; (ii) income tax and social contribution; (iii) financial result; and (iv) other operating revenues/expenses, net. In 2QT17, net operating revenue, including construction revenue, reached R$ 3,494.6 million; a 1.6% increase compared to the same period in 2016. Costs and expenses, including construction costs, totaled R$ 2,748.8 million, 5.1% higher than in 2Q16. Adjusted EBIT, in the amount of R$ 747.4 million, decreased 9.2% from R$ 822.9 million recorded in 2Q16. Adjusted EBITDA, in the amount of R$ 1,065.4 million, decreased 4.6% from R$ 1,117.1 million recorded in 2Q16 . (R$ 4,965.5 million in the last twelve months). The adjusted EBITDA margin was 30.5% in 2Q17 against 32.5% in 2Q16 (33.8% in the last twelve months). Excluding construction revenues and construction costs, the adjusted EBITDA margin was 38.7% in 2Q17 (43.1% in 2Q16 and 44.5% in the last twelve months). In 2Q17 the Company recorded a net income of R$ 331.8 million, in comparison to a net income of R$ 797.5 million in 2Q16. 2. Gross operating revenue Gross operating revenue from sanitation services, not including construction revenue, totaled R$ 2,901.6 million, an increase of R$178.2 million or 6.5%, when compared to the R$ 2,723.4 million recorded in 2Q16. The main factors that led to this variation were: · Tariff increase of 8.4% since May 2016; · Increase of 2.7% in the Company’s total billed volume (2.9% in water and 2.4% in sewage); · Bonus granted in 2Q16 amounting to R$ 33.6 million, within the Water Consumption Reduction Incentive Program ended in April 2016; and · Lower provisioning for loss of wholesale revenue in 2Q17, in the amount of R$ 21.0 million, due to the payment received in the period. Page 2 of 11 The increase resulting from the above mentioned factors was partially offset by the suspension of the Contingency Tariff in April 2016, in the amount of R$ 64.2 million in 2Q16. 3. Construction revenue Construction revenue decreased R$ 117.8 million or 13.1%, when compared to 2Q16. The variation was mainly due to lower investments in the municipalities served by the Company. 4. Billed volume The following tables show the water and sewage billed volume, on quarter-on-quarter and year-to-date basis, per customer category and region. WATER AND SEWAGE BILLED VOLUME PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage Category 2Q17 2Q16 % 2Q17 2Q16 % 2Q17 2Q16 % Residential 384.8 377.5 1.9 328.2 320.0 2.6 713.0 697.5 2.2 Commercial 40.8 41.0 (0.5) 39.3 39.0 0.8 80.1 80.0 0.1 Industrial 8.0 8.0 - 9.4 9.8 (4.1) 17.4 17.8 (2.2) Public 10.4 10.7 (2.8) 9.3 9.4 (1.1) 19.7 20.1 (2.0) Total retail 444.0 437.2 1.6 386.2 378.2 2.1 830.2 815.4 1.8 Wholesale 64.5 56.9 13.4 8.9 7.5 18.7 73.4 64.4 14.0 Total 508.5 494.1 2.9 395.1 385.7 2.4 903.6 879.8 2.7 1H17 1H16 % 1H17 1H16 % 1H17 1H16 % Residential 783.7 758.0 3.4 666.3 640.4 4.0 1,450.0 1,398.4 3.7 Commercial 82.3 81.4 1.1 78.8 77.2 2.1 161.1 158.6 1.6 Industrial 15.8 15.7 0.6 18.7 19.2 (2.6) 34.5 34.9 (1.1) Public 20.3 20.3 - 17.9 17.8 0.6 38.2 38.1 0.3 Total retail 902.1 875.4 3.1 781.7 754.6 3.6 1,683.8 1,630.0 3.3 Wholesale 126.3 108.8 16.1 18.0 13.2 36.4 144.3 122.0 18.3 Total 1,028.4 984.2 4.5 799.7 767.8 4.2 1,828.1 1,752.0 4.3 WATER AND SEWAGE BILLED VOLUME PER REGION - million m 3 Water Sewage Water + Sewage Region 2Q17 2Q16 % 2Q17 2Q16 % 2Q17 2Q16 % Metropolitan 289.5 283.5 2.1 252.4 246.8 2.3 541.9 530.3 2.2 Regional (2) 154.5 153.7 0.5 133.8 131.4 1.8 288.3 285.1 1.1 Total retail 444.0 437.2 1.6 386.2 378.2 2.1 830.2 815.4 1.8 Wholesale 64.5 56.9 13.4 8.9 7.5 18.7 73.4 64.4 14.0 Total 508.5 494.1 2.9 395.1 385.7 2.4 903.6 879.8 2.7 1H17 1H16 % 1H17 1H16 % 1H17 1H16 % Metropolitan 582.3 562.5 3.5 506.3 488.3 3.7 1,088.6 1,050.8 3.6 Regional (2) 319.8 312.9 2.2 275.4 266.3 3.4 595.2 579.2 2.8 Total retail 902.1 875.4 3.1 781.7 754.6 3.6 1,683.8 1,630.0 3.3 Wholesale 126.3 108.8 16.1 18.0 13.2 36.4 144.3 122.0 18.3 Total 1,028.4 984.2 4.5 799.7 767.8 4.2 1,828.1 1,752.0 4.3 (1) Unaudited (2) Including coastal and interior region (3) Reused water volume and non-domestic sewage are included in Page 3 of 11 5. Costs, administrative, selling and construction expenses In 2Q17, costs, administrative, selling and construction expenses, grew 5.1% (R$ 133.4 million). Excluding construction costs, total costs and expenses increased by 14.2% (R$ 246.6 million). As a percentage of net revenue, costs and expenses were 78.7% in 2Q17 compared to 76.1% in 2Q16. R$ million 2Q17 2Q16 Chg. (R$) % 1H17 1H16 Chg. (R$) % Salaries and payroll charges and Pension plan obligations 716.0 621.3 94.7 15.2 1,304.5 1,195.7 108.8 9.1 General supplies 41.6 42.7 (1.1) (2.6) 77.6 78.9 (1.3) (1.6) Treatment supplies 67.6 66.3 1.3 2.0 138.8 141.4 (2.6) (1.8) Services 349.8 316.3 33.5 10.6 632.5 598.7 33.8 5.6 Electricity 187.9 242.8 (54.9) (22.6) 387.6 483.2 (95.6) (19.8) General expenses 239.6 166.7 72.9 43.7 449.5 391.3 58.2 14.9 Tax expenses 28.4 23.3 5.1 21.9 54.3 43.9 10.4 23.7 Sub-total 1,630.9 1,479.4 151.5 10.2 3,044.8 2,933.1 111.7 3.8 Depreciation and amortization 318.0 294.2 23.8 8.1 650.0 578.8 71.2 12.3 Allowance for doubtful accounts 35.7 (35.6) 71.3 (200.3) 121.8 20.4 101.4 497.1 Sub-total 353.7 258.6 95.1 36.8 771.8 599.2 172.6 28.8 Costs, administrative and selling expenses 1,984.6 1,738.0 246.6 14.2 3,816.6 3,532.3 284.3 8.0 Construction costs 764.2 877.4 (113.2) (12.9) 1,471.4 1,489.8 (18.4) (1.2) Costs, adm., selling and construction expenses 2,748.8 2,615.4 133.4 5.1 5,288.0 5,022.1 265.9 5.3 % of net revenue 78.7 76.1 75.0 77.7 5.1. Salaries and payroll charges and Pension plan obligations There was an increase of R$ 94.7 million in 2Q17, mainly due to: · Increase of R$ 76.0 million in provisions for severance pay (TAC), mainly due to the higher number of retired employees in 2Q17; and · Increase of R$ 20.2 million, mostly due to the 1% increase related to the Career and Salary Plan since December 2016 and the 3.71% pay rise in May 2017. 5.2. Services Service expenses totaled R$ 349.8 million, R$ 33.5 million more than the R$ 316.3 million recorded in 2Q16, mostly due to an increase in water and sewage connections and network maintenance services. 5.3. Electricity Electricity expenses totaled R$ 187.9 million in 2Q17, a decrease of R$ 54.9 million or 22.6% in comparison to the R$ 242.8 million in 2Q16. The main factors that contributed to this decrease were: · Average reduction of 16.1% in the free market tariffs, with an 21.9% increase in consumption; · Average reduction of 27.7% in the grid market tariff (TUSD), with a 20.3% rise in consumption; and · Average reduction of 7.6% in the regulated market tariffs, with a 11.2%.decrease in consumption. In 2Q17, the free market accounted for 35.2% of the total electricity consumed by the Company, the grid market accounted for 31.6% and the regulated market accounted for 33.2% of total consumption. 5.4. General expenses General expenses increased R$ 72.9 million, or 43.7%, totaling R$ 239.6 million in 2Q17, versus the R$ 166.7 million recorded in 2Q16, mainly due to: · Increase of R$ 42.3 million in provisions for court proceedings in 2Q17; and · Higher provision for the Municipal Fund for Environmental Sanitation and Infrastructure , in the amount of R$ 16.0 million, as a result of the increase in revenues with the municipality of São Paulo. Page 4 of 11 5.5. Depreciation and amortization Depreciation and amortization increased R$ 23.8 million or 8.1%, reaching R$ 318.0 million in 2Q17 in comparison to the R$ 294.2 million recorded in 2Q16, largely due to the beginning of operations of intangible assets, in the amount of R$ 1.6 billion. 5.6. Allowance for doubtful accounts Increase of R$ 71.3 million, mainly resulting from the r eceipt of non-recurring court-ordered debt payments from the city of Guarulhos in 2Q16, amounting to R$ 57.8 million. 6. Financial result R$ million 2Q17 2Q16 Chg. % Financial expenses, net of income (81.8) 9.8 (12.0) Net monetary and exchange variation 454.5 (663.7) (146.0) Financial result 372.7 6.1. Financial income and expenses R$ million 2Q17 2Q16 Chg. % Financial expenses Interest and charges on international loans and financing (24.3) (5.1) 21.0 Interest and charges on domestic loans and financing (73.1) 7.1 (9.7) Other financial expenses (45.4) (51.3) 5.9 (11.5) Total financial expenses 7.9 Financial income 68.8 66.9 1.9 2.8 Financial expenses net of income 9.8 6.1.1. Financial expenses Decrease of R$ 7.9 million, mainly due to the following events: · Interest and charges on international loans and financing: increase of R$ 5.1 million, mainly due to the appreciation of the dollar and the yen against the real at the end of 2Q17 (4.4% and 3.5%, respectively), versus a depreciation in 2Q16 (-9.8% and -1.4%, respectively); · Interest and charges on domestic loans and financing: reduction of R$ 7.1 million, mainly due to a decline in the debt balance following the partial amortizations of the 10th and 15th debenture issues in January and February 2017, respectively, and the full amortization of the 19th issue in June 2017; and · Other financial expenses: reduction of R$ 5.9 million, mostly due to lower provisioning for interest on court proceedings in 2Q17. Page 5 of 11 6.2. Monetary and exchange rate variation on assets and liabilities R$ million 2Q17 2Q16 Chg. % Monetary variation on loans and financing (32.8) 13.7 (41.8) Currency exchange variation on loans and financing 460.8 (672.9) (146.0) Other monetary variations (7.5) (11.4) 3.9 (34.2) Monetary/exchange rate variation on liabilities 416.6 Monetary/exchange rate variation on assets 29.5 37.9 (8.4) (22.2) Monetary/exchange rate variation, net 454.5 6.2.1 Monetary and exchange rate variation on liabilities The effect of monetary and currency variations in 2Q17 was R$ 655.3 million higher than in 2Q16, mainly due to: · Reduction of R$ 13.7 million in expenses with monetary variation on loans and financing, due to the lower variation in the IPCA in 2Q17 compared with 2Q16 (0.2% and 1.8%, respectively); and · Increase of R$ 672.9 million in exchange variation on loans and financing, as a result of the appreciation of dollar and yen against the real in 2Q17 (4.4% and 3.5%, respectively), versus a devaluation of 9.8% and 1.4%, respectively, in 2Q16. 6.2.2 Monetary and exchange rate variation on assets Decrease of R$ 8.4 million, mainly due to the lower monetary restatement of judicial deposits in 2Q17. 7. Income tax and social contribution Decrease of R$ 2 67.4 million, mainly due to the lower taxable result reported in the period, which was mainly impacted by the appreciation of dollar and yen against the real in 2Q17, versus a devaluation in 2Q16. 8. Indicators 8.1. Operating Operating indicators * 2Q17 2Q16 % Water connections 8,749 8,527 2.6 Sewage connections 7,189 6,970 3.1 Population directly served - water 24.8 24.6 0.8 Population directly served - sewage 21.4 21.1 1.4 Number of Employees 14,008 14,227 (1.5) Water volume produced in the quarter 687 669 2.7 Water volume produced in the semester (3) 1,387 1,336 3.8 IPM - Measured water loss (%) 31.5 30.7 2.6 IPDt (liters/connection x day) 308 287 7.3 Total connections, active and inactive, in thousand units at the end of the period In million inhabitants, at the end of the period. Not including wholesale In millions of cubic meters (*) Unaudited Page 6 of 11 8.2. Financial Economic Variables at the close of the quarter* 2Q17 2Q16 Amplified Consumer Price Index Variation (%) 0,22 1,75 Referential Rate Variation (%) 0,1503 0,4888 Interbank Deposit Certificate (%) 10,14 14.13 US DOLAR (R$) 3.3082 3.2098 YEN (R$) 0.02944 0.03123 (*) Unaudited 9. Loans and financing On July 13, 2017, the Company carried out its 21 st Debenture Issue, totaling R$ 500.0 million, in two series, for public offering with restricted placement efforts, pursuant to CVM Instruction 476. The first series, totaling R$150.0 million, is due in three years and is remunerated by the CDI + 0.60% p.a., while the second series, totaling R$ 350.0 million, is due in five years and is remunerated by the CDI + 0.90% p.a. The proceeds of the debenture issue will be allocated to refinance financial commitments maturing in 2017 and to recompose the Company’s cash. R$ million INSTITUTION 2023 Onwards Total Local currency Caixa Econômica Federal 30.8 65.2 67.1 69.5 73.1 77.0 788.3 1,171.0 Debentures 87.1 896.7 1,014.1 423.2 199.3 178.7 255.7 3,054.8 BNDES 44.0 98.0 112.1 94.0 93.6 93.6 536.7 1,072.0 Leasing 7.8 29.1 30.6 32.2 33.9 35.8 384.6 554.0 Others 0.4 1.4 1.4 1.4 1.4 1.4 4.0 11.4 Interest and other charges 34.6 32.8 - 67.4 Total in local currency Foreign currency IADB 97.6 112.2 112.2 112.2 112.2 112.2 1,104.8 1,763.4 IBRD - - 9.0 17.9 18.0 18.0 206.6 269.5 Deutsche Bank 350 - 248.1 240.8 - 488.9 Eurobond - - - 1,155.0 - - - 1,155.0 JICA 33.5 67.0 113.7 113.7 113.7 113.6 1,158.0 1,713.2 IDB 1983AB - 78.8 58.5 57.0 25.4 25.4 23.4 268.5 Interest and other charges 35.7 - 35.7 Total in foreign currency Total 10. Conference calls In English August 15, 2017 - Tuesday 01:00 pm (US EST) / 02:00 pm (Brasília) Dial in: 1 (412) 317-5486 Conference ID: Sabesp Replay available for 7 days Dial in: +1 (412) 317-0088 Replay ID: Click here for the webcast In Portuguese August 15, 2017 - Tuesday 9:30 am (US EST) / 10:30 am (Brasília) Dial in: 55 (11) 3127-4971 or 55 (11) 3728-5971 Conference ID: Sabesp Replay available for 7 days Dial in: +55 (11) 3127-4999 Replay ID: 63650522 Click here for the webcast Page 7 of 11 For more information, please contact: Mario Arruda Sampaio Head of Capital Markets and Investor Relations Phone.(55 11) 3388-8664 E-mail: maasampaio@sabesp.com.br Angela Beatriz Airoldi Investor Relations Manager Phone.(55 11) 3388-8793 E-mail: abairoldi@sabesp.com.br Statements contained in this press release may contain information that is forward-looking and reflects management's current view and estimates of future economic circumstances, industry conditions, SABESP performance, and financial results. Any statements, expectations, capabilities, plans and assumptions contained in this press release that do not describe historical facts, such as statements regarding the declaration or payment of dividends, the direction of future operations, the implementation of principal operating and financing strategies and capital expenditure plans, the factors or trends affecting financial condition, liquidity or results of operations are forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and involve a number of risks and uncertainties. There is no guarantee that these results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations. Page 8 of 11 Income Statement Brazilian Corporate Law R$ '000 2Q17 2Q16 Net Operating Income 3,494,635 3,438,589 Operating Costs (2,241,443) (2,267,151) Gross Profit 1,253,192 1,171,438 Operating Expenses Selling (213,438) (134,942) Administrative revenue (expenses)a (293,914) (213,278) Other operating revenue (expenses), net 12,509 16,183 Operating Income Before Shareholdings 758,349 839,401 Equity Result 1,597 (334) Earnings Before Financial Results, net 759,946 839,067 Financial, net (69,207) (88,153) Exchange gain (loss), net (212,009) 460,873 Earnings before Income Tax and Social Contribution 478,730 1,211,787 Income Tax and Social Contribution Current (142,403) (412,214) Deferred (4,519) (2,042) Net Income for the period 331,808 797,531 Registered common shares ('000) 683,509 683,509 Earnings per shares - R$ (per share) 0.49 1.17 Depreciation and Amortization Adjusted EBITDA 1,065,460 1,117,066 % over net revenue 30.5% 32.5% Net Operating Income Breakdown R$ '000 2Q17 2Q16 Gross operating income 3,681,012 3,620,621 Water suply - retail 1,483,053 1,435,720 Water suply - wholesale 56,043 22,082 Sewage collection and treatment 1,306,794 1,215,626 Sewage collection and treatment - wholesale 10,616 9,875 Construction revenue - water 456,280 632,749 Construction revenue - sewage 323,141 264,410 Other services 45,085 40,159 Gross sales deductions (Cofins/Pasep) (182,032) Net operating income 3,494,635 3,438,589 Page 9 of 11 Balance Sheet Brazilian Corporate Law R$ '000 ASSETS 06/30/17 12/31/2016 Current assets Cash and cash equivalents 1,367,605 1,886,221 Trade receivables 1,481,552 1,557,472 Related parties and transactions 204,558 202,553 Inventories 66,677 58,002 Restricted cash 30,597 24,078 Currrent recoverable taxes 82,139 42,633 Other receivables 95,902 52,676 Total current assets 3,329,030 3,823,635 Noncurrent assets Trade receivables 186,176 153,834 Related parties and transactions 638,951 669,156 Escrow deposits 56,611 77,915 Deferred income tax and social contribution 170,801 186,345 Water National Agency – ANA 82,926 81,221 Other receivables 125,060 114,693 Equity investments 34,563 31,096 Investment properties 57,913 57,968 Intangible assets 32,180,958 31,246,788 Property, plant and equipment 273,352 302,383 Total noncurrent assets 33,807,311 32,921,399 Total assets 37,136,341 36,745,034 LIABILITIES AND EQUITY 06/30/17 12/31/2016 Current liabilities Trade payables 384,174 311,960 Borrowings and financing 1,342,046 1,246,567 Accrued payroll and related charges 511,541 458,299 Taxes and contributions 112,525 168,757 Dividends and interest on capital payable 276 700,034 Provisions 726,971 730,334 Services payable 480,873 460,054 Public-Private Partnership – PPP 33,193 31,898 Program Contract Commitments 103,841 109,042 Other liabilities 118,734 85,563 Total current liabilities 3,814,174 4,302,508 Noncurrent liabilities Borrowings and financing 10,282,765 10,717,576 Deferred Cofins and Pasep 134,624 138,071 Provisions 463,671 442,741 Pension obligations 3,310,339 3,265,250 Public-Private Partnership – PPP 2,526,187 2,217,520 Program Contract Commitments 47,723 69,051 Other liabilities 194,196 173,106 Total noncurrent liabilities 16,959,505 17,023,315 Total liabilities 20,773,679 21,325,823 Equity Paid-up capital 10,000,000 10,000,000 Profit reserve 6,182,140 6,244,859 Other comprehensive income (825,648) (825,648) Retained earnings 1,006,170 - Total equity 16,362,662 15,419,211 Total equity and liabilities 37,136,341 36,745,034 Page 10 of 11 Cash Flow Brazilian Corporate Law R$ '000 Jan-Jun Jan-Jun Cash flow from operating activities Profit before income tax and social contribution 1,514,557 2,180,610 Adjustment for: Depreciation and amortization 649,971 578,838 Residual value of property, plant and equipment and intangible assets written-off 11,408 4,106 Allowance for doubtful accounts 121,860 20,473 Provision and inflation adjustment 127,706 147,862 Interest calculated on loans and financing payable 191,428 239,883 Inflation adjustment and foreign exchange gains (losses) on loans and financing 163,480 (858,439) Interest and inflation adjustment losses 5,347 17,224 Interest and inflation adjustment gains (55,343) Financial charges from customers (89,398) (112,094) Margin on intangible assets arising from concession (32,667) Provision for Consent Decree (TAC) 82,754 6,423 Equity result (3,467) (1,753) Provision from São Paulo agreement 214,959 12,962 Provision for defined contribution plan - 4,585 Pension obligations 152,279 206,620 Other adjustments 3,072,821 2,352,731 Changes in assets Trade accounts receivable 32,730 (31,286) Accounts receivable from related parties 28,330 (8,364) Inventories (8,639) 15,626 Recoverable taxes (39,506) 66,159 Escrow deposits 24,525 21,172 Other accounts receivable (55,298) 99,990 Changes in liabilities Trade payables and contractors (89,887) (15,166) Services payable (194,140) 3,305 Accrued payroll and related charges 19,755 Taxes and contributions payable (46,352) (101,364) Deferred Cofins/Pasep (3,447) 570 Provisions (110,139) (79,632) Pension obligations (107,190) (90,135) Other liabilities 57,510 Cash generated from operations 2,531,806 2,218,138 Interest paid (382,910) (415,747) Income tax and contribution paid Net cash generated from operating activities 1,649,629 1,375,046 Cash flows from investing activities Acquisition of intangibles (832,919) (854,534) Restricted cash (6,519) 2,477 Purchases of tangible assets Net cash used in investing activities Cash flow from financing activities Loans and financing Proceeds from loans 302,803 370,426 Repayments of loans (802,548) (854,994) Payment of interest on shareholders'equity (139,395) Public-Private Partnership – PPP (15,556) (15,888) Program Contract Commitments Net cash generated by (used in) financing activities Cash reduce and cash equivalents Represented by: Cash and cash equivalents at beginning of the period 1,886,221 1,639,214 Cash and cash equivalents at end of the period 1,367,605 1,374,400 Cash reduce and cash equivalents Page 11 of 11 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city São Paulo, Brazil. Date:August 15, 2017 Companhia de Saneamento Básico do Estado de São Paulo - SABESP By: /s/Rui de Britto Álvares Affonso Name: Rui de Britto Álvares Affonso Title: Chief Financial Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
